DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment filed 06/23/2020.

	Claims 1, 4-25 previously presented. Claim 26 has been added. Claims 1, 4-26 are pending.

Claims 4, 9-13, 17-21, 24 are withdrawn from further consideration without traverse in the reply filed on 01/16/2020.

Claims 1, 5-8, 14-16, 22, 23, 25 and 26 are subject of this office action.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/20/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-8, 14-16, 22, 23, 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 25 are amended to recite “pH higher than 11.0” without upper limit. Applicants refer to page 8, lines 19-24 for support. In page 8, lines 19-24 applicants disclosed:
“The pH of the alkaline composition is typically at least 8, but not usually higher than 13. For example, in some instances, the pH of the alkaline composition is at least 8 to about 13, at least 9 to about 13, at least 10 to about 13, about 11 to about 13, or about 12 to about 13. In some instances it is preferable that the pH of the alkaline compositions is about 10 to about 12.5, or about 10.5 to about 12.5, or about 11 to about 12.5, about 11.5 to about 12.5, or about 12.”


This disclosure does not support pH of “higher than 11.0” with no upper limit as claimed. Applicants disclosed only “11-13” and “11-12.5”. Recourse to the specification, nowhere applicants disclosed pH more than 13.0. To the contrary applicants disclosed pH not usually higher than 13.0, as underlined in the above paragraph.
If applicant contends there is support for this limitation, then applicant is requested to specify the page and line of said support. In accordance to MPEP 714.02, applicant should specifically point out to where in the disclosure a support for any amendment made to the claims can be found. 
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983). See MPEP 2163.06.
The written description requirement prevents applications from using the amendment process to update the disclosure in their disclosures (claims or specification) during the pendency before the patent office.  Otherwise applicants could add new matter to their disclosures and date them back to their original filing date, thus defeating an accurate accounting of the priority of the invention.  See 35 USC 132.  The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him. See Genetech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8, 14-16, 22, 23, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. claims 1 and 25 recites “pH higher than 11”, without reciting an upper limit of the pH. The claims do not set forth the metes and bound of the claims  because boundaries of coverage is not imposed by the disclosure. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-8, 14-16, 22, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001-139446 (Takashi, IDS filed 11/05/2019) in view of Gross (US 7189,406, IDS filed 11/05/2019).

Applicant Claims 
Claim 1 is directed to a method for treating skin comprising:
(a)	applying an alkaline composition having a pH of higher than 11 to the skin and allowing it to remain on the skin for a first period of time of 1 minute to 2 hours, the alkaline composition comprising:
(i)	about 0.05 to about 25 wt.%, based on the total weight of the alkaline composition, of one or more alkaline agents; and
(ii)	optionally, about 0.05 to about 1 wt.%, based on the total weight of the alkaline composition, of one or more colorants;
(iii)	optionally, about 0.5 to about 25 wt.%, based on the total weight of the alkaline composition, of one or more water-soluble solvents; and
(vi)	water; and
(b)	after allowing the alkaline composition to remain on the skin for the first period of time, subsequently applying an acidic composition having a pH of about 2 to about 3.5 to the skin and allowing it to remain on the skin for a second period of time of 1 minute to 2 hours, the acidic composition comprising: 
(i)	about 1 to about 25 wt.%, based on the total weight of the acidic 20 composition, of one or more α- and/or β-hydroxy acids;
(ii)	optionally, about 0.1 to    about 25 wt.%, based on the total weight of
the acidic composition, of one or more whitening actives;
(iii)	optionally, about 0.1 to    about 25 wt.%, based on the total weight of
the acidic composition, of one or more antioxidants;
(iv)	optionally, about 0.05 to about 1 wt.%, based on the total weight of the acidic composition, of one or more colorants;
(v)	about 1 to about 25 wt.%, based on the total weight of the acidic composition, of one or more water-soluble solvents; and
(vi)	water.


Note: optional ingredients are not given patentable weight in examining the claims.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Takashi teaches skin cosmetic kit for skin keratolysis and exfoliation which can reduce the burden on the skin without reducing the exfoliating effect itself. The reference teaches skin exfoliation method using a kit for sequential application of two compositions (¶¶ 0001, 0005, 0006, 0007). The reference teaches kit comprising alkaline composition (A) having pH of 9.0-11.5, and composition (B) having pH of 4-6.9. Composition (B) is applied after applying composition (A) (¶¶ 0008-0010). Example 1 of the references (¶¶ 0025-0029) discloses kit comprises composition (A) comprising 0.2% potassium carbonate and water, and composition (B) comprising 0.1% citric acid and 0.5% sodium citrate, total of 0.6% acid, water and 10% propylene glycol (claimed water soluble solvent). The amount of the potassium carbonate as disclosed by the reference falls within claimed amount of 0.05-25% alkali, and the amount of the acid disclosed by the reference falls within the claimed amount of 0.1-25%. Each composition is kept on the skin for 1-10 minutes according to dullness of skin or grade of roughness. Composition (A) is rinsed off the skin after 1-10 minutes (¶ 0019). Takashi teaches time of application of the composition between 1 minute and 2 hours, 1-10 minutes. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Takashi teaches pH 4.0 of the acidic composition, the reference however does not explicitly teach less than 4.0. e.g. about 2.0 to about 3.5 as instantly claimed by claim 1, the amount of acids in the acidic component of 10-25% of the acidic component as claimed by claim 22, and the combination of lactic acid and salicylic acid as claimed by claim 26.
	Gross teaches two step method, compositions and kit for topical treatment of skin condition. The composition and method are effective but gentle enough suitable for daily home use by the consumer (abstract). The compositions comprises one acidic composition having pH between 2.5 and 4, and another composition having pH greater than 7.0. The compositions applied sequentially (col.2, line 43 till col.3, line 4; claims). The pH between about 2.5 and about 4.0 of the acid formulation is an important factor in the availability of the acid and stability of the formulation and helps to enhance penetration of the acid into the stratum cornium (col.4, lines 38-45). The acidic composition comprises alpha hydroxyl acids, e.g. lactic acid and salicylic acid (col.3, lines 56-62). All the examples teaches combination of lactic acid and salicylic acid that implies such a combination is preferred. The composition is for skin renewal (col.4, lines 1-3). Claims 41-44 of the reference teaches acid in the acidic component of 19%.

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to desquamate the skin using composition comprising component comprising hydroxy-acid as taught by Takashi, and use pH of the acid component having pH between 2.5 and 4.0 in amount of 19% and use combination of lactic acid and salicylic acid as taught by Gross. One would have been motivated to do so because Gross teaches pH between 2.5-4.0 of the acid formulation is an important factor in the availability of the acid and stability of the formulation and helps to enhance penetration of the acid into the stratum cornium and provides composition gentle enough to the skin and suitable for daily home use by the consumer for skin renewal. One having ordinary skill in the art would have used 19% of acids comprising both lactic acid and salicylic acid because Gross teaches such amount of combination of acids comprising lactic acid and salicylic acid is preferred. One would reasonably expect desquamating the skin using convenient composition comprising component comprising 19% of combination of acids comprising lactic acid and salicylic acid having pH between 2.5 and 4.0 wherein the acid component is available and stable, and penetrates the stratum cornium effectively, wherein the composition is gentle enough to the skin and suitable for daily home use by the consumer for skin renewal.
Regarding the claimed pH of about 2 to about 3.5 as claimed by claim 1, Gross teaches overlapping pH of 2.5 to 4.0. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the claimed pH of higher than 11 as claimed by claim 1, Takashi  teaches overlapping pH of 9.0 to 11.5. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding claim 5 that alkaline composition is rinsed from skin before applying acidic composition, Takashi teaches this step.
Regarding the alkaline agents claimed by claim 6, Takashi exemplified potassium carbonate, and further teaches sodium and potassium hydroxide, and sodium carbonate (¶ 0011).
Regarding the water soluble solvents claimed by claim 7, Takashi exemplifies dipropylene glycol by example 1.
Regarding claim 8 that the composition is non-emulsified liquid, it is taught by the Takashi in paragraph 0012.
Regarding acids claimed by claim 14, Takashi exemplified citric acid, and further teaches lactic acid and ascorbic acid in paragraph 0015, and Gross teaches lactic acid, glycolic acid, citric acid, ascorbic acid and salicylic acid.
Regarding the water soluble solvents in the acid composition as claimed by claim 15, Takashi exemplifies propylene glycol, and further teaches polyethylene glycol and glycerol in paragraph 0014.
Regarding claim 16 that the acid composition is non-emulsified liquid, example 1 of Takashi teaches non-emulsified liquid acidic composition.
Regarding the claimed amounts of the acid of 10-25% as claimed by claim 22, Gross teaches 19% that falls within the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding skin exfoliation as claimed by claim 23, it is taught by Takashi and Gross. 
Regarding combination of lactic acid and salicylic acid as claimed by claim 26, all the examples of Gross teach these two acids in combination.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takashi and Gross as applied to claims 1, 5-8, 14-16, 22, 23 and 26 above, and further in view of Rapaport (US 5,505,948, previously cited on PTO 892).

Applicant Claims 
Claim 25 is directed to a method for treating skin comprising:
(a) 	applying an alkaline composition having a pH of higher than 11 to the skin and allowing it to remain on the skin for a first period of time of 1 minute to 2 hours, the alkaline composition comprising:
(i)	about 0.05 to about 25 wt.%, based on the total weight of the alkaline composition, of one
or more alkaline agents; and
(i)	optionally, about 0.05 to about 1 wt.%, based on the total weight of the alkaline
composition, of one or more colorants;
(ii)	optionally, about 0.5 to about 25 wt.%, based on the total weight of the alkaline
composition, of one or more water-soluble solvents; and
(iii)	water; and
(b)	after allowing the alkaline composition to remain on the skin for the first period of time, subsequently
applying an acidic composition having a pH of 2 to 3.5 to the skin and allowing it to remain on the
skin for a second period of time of 1 minute to 2 hours, the acidic composition comprising:
(i)	about 10 to about 25 wt.%, based on the total weight of the acidic composition, of lactic
acid;
(ii)	optionally, about 0.1 to about 25 wt.%, based on the total weight of the acidic composition,
of one or more whitening actives;
(iii)	optionally, about 0.1 to about 25 wt.%, based on the total weight of the acidic composition,
of one or more antioxidants;
(iv)	optionally, about 0.05 to about 1 wt.%, based on the total weight of the acidic composition,
of one or more colorants;
(ii)	about 1 to about 25 wt.%, based on the total weight of the acidic composition, of one or more water soluble solvents; and 
(iii)	water.


Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combined teachings of Takashi and Gross are previously discussed in this
office action. The combination teaches all the limitation of claim 1 and further teaches 19% of combination of hydroxy-acid.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While the combination of Takashi and Gross teaches 19% combination of hydroxy acids in the acidic composition, the reference however does not teach amount of lactic acid is at least 10% to 25% of acidic composition as claimed by claim 25.
Rapaport teaches skin exfoliating composition comprising hydroxy-acids that is gentle on the skin due to presence of the acids in lower amount than that used in dermatologist office. The composition comprising combination of lactic acid, salicylic acid and glycolic acid. Because glycolic and lactic acids are humectants, the peeling/exfoliating combination is left on the skin and acts as a moisturizing skin treatment (abstract; col.1, lines 32-40). Table 1.1, col.15, shows hydroxy-acids includes: salicylic acid, lactic acid and glycolic acid. The acids act synergistically (col.6, lines 50-67). The amount of lactic acid in the acidic component is ranging from 0.1-20% of the acidic component (tables 1 and 2; and claims 9 and 13).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to desquamate the skin using composition comprising hydroxy-acid as taught by Takashi combined with Gross, and use up to 20% lactic acid as hydroxy-acids in the composition of Takashi combined with Gross as taught by Rapaport. One would have been motivated to do so because Rapaport teaches such an amounts is gentle on the skin and lactic acid provides moisturizing skin treatment due to their humectant effect. One would reasonably expect successfully and gently exfoliate the skin in need of such peeling treatment using composition comprising up to 20% lactic acid.
Regarding the claimed amounts of the acid of 10-25% as claimed by claims 22 and 25, Rapaport teaches 0.1-20% lactic acid and 19% of combination of hydroxy acids that fall within the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive. 
Rejection Under 35 U.S.C. § 103
Applicants argue that Takashi describes a pH of 4 to 6.9. See Takashi, para. [0013]. Claim 1 referred to a pH of “2 to less than 4” (underlining added). A pH of 4 does not overlap with a pH of less than 4. Nonetheless, with this response, applicant has updated the pH in claim 1 to “about 2 to about 3.5.” A pH of “about 3.5” does not overlap with a pH of 4. The claims have also been updated to increase the pH of the alkaline composition to “higher than 11.” This further distinguishes over Takashi and corresponds to the data in the instant case.

In response to this argument, applicants attention is directed to the scope of the present claim 1 that recites pH of the acidic composition of about 2.0 to about 3.5, and Gross teaches pH of acidic component of about 2.5 to about 4.0 that overlaps with the claimed range of pH. Further in view of the term “about” of both the reference and the claims, the range of pH are brought closer to each other. Regarding alkaline pH taught by Takashi, the references teaches 9.0-11.5 that overlap with the claimed range of higher than 11.0 that embrace 11.0 to 11.5 taught by Takashi. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990). Further it is noted that applicants argue against Takashi individually wherein obviousness is based on combination of Takashi and Gross. One cannot show non-obviousness by attacking the each references individually wherein the rejection is based on combination of references.

Applicants argue that the Board also noted that applicant “does not compare the method of the invention with the closest prior art, Takashi.” See Board Decision, p. 9. Takashi, however, includes data applicable to the instant case. Takashi includes data suggested by the Board, which demonstrates that compositions having an acidic pH of 3.5 are unsatisfactory for the purposes of Takashi. Examples 1-5 in Table 1 of Takashi are based on Takashi’s “inventive” compositions, which require a pH for the acidic composition that is higher than the instant case. Examples 1-5 of Takashi use acidic compositions having a pH from 4.1 to 6.4, higher than instantly claimed. Comparative examples 1-1, 1-2, 1-3 in Table 1 of Takashi use alkaline compositions having a pH outside of Takashi’s claimed pH of 9 to 11.5. Comparative examples 2-1, 2-2, and 2-3 in Table 1 Takashi, however, use acidic compositions having a pH of less than Takashi’s claimed pH of 4 to 6.9 (and are therefore comparative composition according to Takashi). Accordingly, comparative compositions 2-1, 2-2, and 2-3 of Takashi are applicable the instant case and address the Board’s need for a comparison. Table 1 of Takashi is in page 9 of the response. The data in the Table 1 of Takashi show that when the pH of the alkaline composition is higher than allowed by Takashi and the acidic composition is lower than allowed by Takashi, skin irritation occurs and the skin is not moisturized. In other words, the data in Takashi (above) is direct evidence showing that proceeding as claimed in the instant case (i.e., with a pH higher than 11 for the alkaline composition and a pH of about 2 to about 3.5 for the acidic composition) renders Takashi unsatisfactory for its intended purpose. Takashi shows, in particular, that when the pH of the acidic composition is 4.1 or higher, Takashi successfully achieves its goals and purposes, i.e., good exfoliating ability, lack of skin irritation, and a moisturizing effect to the skin. See Takashi, Table 1, compositions 1-5 and associated data.

In response to this argument, it is noted that all the comparative examples 21-1, 2-2, and 2-3 of Takashi did not show alkaline pH higher than 11 as claimed when combined with acidic pH of 3.5 (that is claimed). Takashi shows acceptable exfoliating effect as applicants desired to achieve. Takashi compared combination of alkaline pH up to 11 only combined with acidic pH of 3.5. This does not commensurate in scope with the present claims that require alkaline pH higher than 11, and acidic pH that can be lower than 3.5, from 2-3.5, and. Takashi alkaline pH that is used in the comparison data is outside the claimed pH. No comparison data of Takashi showing other acidic pH encompassed by the claims that are as low as 2.0 with alkaline pH higher than 11.0 as claimed. In order to establish criticality of the claimed ranges of pH, applicants should show comparison of the upper and lower limit of the claimed acidic pH in combination with the upper and lower limit of the alkaline pH. In other words, applicants should show the effect of pH of 2.0 and the effect pf pH of 3.5 when combined with pH of 11.0 and higher, and compare the effect with pH right below 2.0, e.g. 1.9, and above 3.5, e.g. 3.6 when combined with pH higher than 11.0 or 10.9. Note that no upper limit to the alkaline pH is claimed in order to have fair comparison. Combination of the cited references achieves the instantly claimed method of skin treatment using the claimed materials and overlapping pH ranges. 

Applicants argue that the instant claims refer to a pH of about 2 to about 3.5 for the acidic composition. The data in Takashi show no moisturizing effect results at a pH of 3.5 regardless of the pH of the alkaline composition. It also shows that skin irritation occurs when the acidic composition has a pH of 3.5 and the alkaline composition has a pH of greater than 9 (i.e., a pH of 10.5 and 11), which is lower than instantly claimed. As outlined above, Takashi includes evidence showing that modifying the inventive compositions of Takashi as suggested by the rejection renders Takashi unsatisfactory for its intended purpose. “If proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. See MPEP § 2143 and In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)”. It is improper to modify a reference in a manner that disrupts the reference’s purpose and contribution to the art. Plas-Pak industries, Inc. v. Sulzer Mixpac AG, 2014-1447 (Fed. Cir. Jan. 27, 2078).

In response to this argument, it is argued that the claimed method is method for treating skin and not for moisturizing the skin. The rejection is based on combination of Takashi and Gross. Takashi shows the upper limit of the claimed acidic pH range is not desired, however does not show any pH other than 3.5. Gross shows the advantage of pH of 3.5 and lower as being gentle enough to the skin and suitable for daily use. In order to have a fair comparison, applicants need to compare the upper and lower limit of each claimed pH range with the prior art to establish criticality of the claimed range. Gross teaches that pH 3.5 and lower is gentle on the skin and Takashi teaches pH up to 11.5 reduces the burden on the skin without reducing the exfoliating effect itself. Therefore, the claimed pH are achieved from combination of the cited references that achieve gentle exfoliation of the skin. One cannot attack the references individually wherein obvious is based on combination of the references. Combination of the cited refences does not make the combination unsatisfactory for exfoliating because the combination teaches exfoliating the skin without irritation while being gentle.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation to modify the references exists even if different from what applicants had done with reasonable expectation to achieve the present invention, as set forth in this office action. Takashi is relied upon in view of Gross. Gross teaches pH 2.5-4.0 has advantage of availability of the acid and stability of the formulation and enhancement of penetration of the acid into the stratum cornium and provides composition gentle enough to the skin and suitable for daily home use by the consumer. One having ordinary skill in the art would have modified Takashi in light of the teachings of Gross to achieve stability and availability of the acid composition, and gentle effect on the skin as taught by Gross. The examiner does not have to modify the references for the same reasons that applicants may have modified the reference for or to achieve the same result applicants achieved. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicants argue that there is no reason to proceed as claimed when Takashi includes evidence in support of its teachings away from proceeding as claimed. The Supreme Court explained that obviousness requires articulated reasoning with a rational underpinning to modify the art and derive what is claimed. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007).

In response to this argument, it is argued that Takashi is not teaching away from the present invention. Takashi teaches the instantly claimed alkaline pH by teaching 11.5 and suggests second acidic composition, and Gross teaches the claimed acidic composition having pH of about 2.5 to about 4. Gross teaches such acidic pH is gentle enough for daily use on the skin. "A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant. The degree of teaching away will of course depend on the particular facts; in general, a reference will teach away if it suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant." In re Gurley, 27 F.3d 551,553 (Fed. Cir. 1994). A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). The cited references are analogous art, and are in the field of applicant' s endeavor, and reasonably pertinent to the particular problem with which the applicant was concerned. Therefore it is proper to rely on the cited references as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  

Applicants argue that data in the instant case show the surprising benefits associated with the instantly claimed method. Example 3 describes various compositions (alkaline versus acidic) and treatment protocols used in testing to determine their influence on lipid disorganization, which is a common method for estimating the desquamation efficacy. Applicants used five protocols for testing the composition. Example 3 shows that treatment with only the alkaline composition (Protocol 2) had basically no influence on desquamation. As expected, the acidic composition provided an appreciable degree of desquamation. Treating the stratum corneum with the acidic composition first followed by the alkaline composition surprisingly provided worse results than treating the skin with only the acidic composition. More surprisingly, however, is the finding that reversing the order and treating the stratum corneum first with an alkaline composition followed by treatment with an acidic composition provides a significant improvement in the desquamation of the stratum corneum. Protocol 5 (treating the skin with an alkaline composition followed by treatment with an acidic composition) provided significantly higher results than the for both the positive control (-4.6) and the acidic treatment alone (5.8). In addition to the data presented in Example 3, additional data appears in Example 4 and Example 5. Example 5 includes in vivo testing results. Testing was carried out on the forearms of volunteers to determine the desquamation efficacy of various compositions and protocols that are shown in page 52-57 of the specification. Example 5 shows total protein content recovered by a tape was determined using a micro bicinchoninic acid (BCA) assay that quantifies the total amount of protein collected by the tape and therefore represents desquamation efficacy. A higher protein content is associated with a higher desquamation efficacy. The results are reported in the table in page 54 of the specification. The results show that regardless of the alkaline agent used, the two-step method of first treating the skin with an alkaline composition followed by treatment with an acidic composition surprisingly improved desquamation efficacy. The data and statements in the specification are attested to by the inventor declarations filed in the application. See MPEP § 2145, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684 (Fed. Cir. 1995) (error not to consider evidence presented in the specification).

In response to this argument, it is argued that the data presented in the specification are not unexpected in view of the cited references. Takashi teaches removal of the horny layer, i.e. skin exfoliation method, using a kit for sequential application of two compositions, alkaline composition first followed by acidic composition. Composition (B) which is the acidic is applied after applying composition (A) which is the alkaline, i.e. the same sequence of applying the components of the claimed kit (¶¶ 0008-0010). Further, the cited art teaches the ingredients of each composition, as well as the claimed pH and amount of each alkaline and acidic component as claimed. Therefore, any results appellants achieved are expected from combination of the cited references. The combination of the references achieved skin desquamation, i.e. exfoliation, and skin renewal as appellants desired. The data shows only the effect of applying the alkaline component followed by the acidic component which is the only sequence of application steps taught by Takashi. The present data do not establish criticality of the claimed pH of 2.0 to less than 3.5 by showing any deleterious undesired effect of pH of 3.5 or above, or below 2.0. The data in the specification are not unexpected results because it only show the effect of the sequence of applying the alkaline component followed by acidic component that is taught by Takashi. The data amounts to an affirmation that the claimed subject matter functions as it was intended to function. Therefore that data cannot rebut prima facie obviousness. This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof. Furthermore, the MPEP states, "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of nonobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).

Applicants argue that Rapaport does not remedy the deficiencies discussed in response to the obviousness rejection above. 

In response to this rejection it is argued that Rapaport is relied upon for solely teaching the amount of lactic acid as instantly claimed by claim 25. 

	Finally, it is well established that the claims are given the broadest interpretation during examination. A conclusion of obviousness under 35 U.S.C. 103 (a) does not require absolute predictability, only a reasonable expectation of success; and references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosure. In re Bozek, 163 USPQ 545 (CCPA 1969).
	In the light of the foregoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter as defined by the claims would have been prima facie obvious within the meaning of 35 U.S.C. 103 (a).
A strong case of obviousness may be established such that the objective evidence of nonobviousness (e.g., unexpected results) is not sufficient to outweigh the evidence of obviousness. MPEP §716.01(d). Also Media Techs. Licensing LLC v. Upper Deck Co., 596 F.3d 1334, 1339 (Fed. Cir. 2010).
Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (“the record establish [ed] such a strong case of obviousness” that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007)(“given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion” of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988). Office personnel should not evaluate rebuttal evidence for its “knockdown” value against the prima facie case, Piasecki, 745 F.2d at 1473, 223 USPQ at 788, or summarily dismiss it as not compelling or insufficient. If the evidence is deemed insufficient to rebut the prima facie case of obviousness, Office personnel should specifically set forth the facts and reasoning that justify this conclusion. See MPEP § 716 - § 716.10 for an additional information pertaining to the evaluation of rebuttal evidence submitted under 37 CFR 1.132.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G./
/ISIS A GHALI/           Primary Examiner, Art Unit 1611